UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

ln re: Kevin P. Lukel' & Elizabetli M. Luker, Case No. 13-34403
Judge: GMH
Debtors. Chapter 13

 

DEBTORS’ MOTION TO CONVERT CASE
FROM CHAPTER 13 TO CHAPTER 7

 

Debtors, pursuant to ll U.S.C. § l307(a), hereby elect to convert the above-
captioned Chapter 13 case to a case under Chapter 7 of the United States Bankruptcy
Code. Debtors are entitled to convert the case because:

1. This case, filed on October 31, 2013, is a case under Chapter 13 of the
Bankruptcy Code.

2. This case has not been previously converted.

3. Debtors are eligible to be Debtors under Chapter 7 of the Bankruptcy Code.
WHEREFORE, Debtors pray for relief under Chapter 7 of the Bankruptcy Code.

Dated this ‘;"‘"l day of October, 2018

 

Respectfully Submitted,

/
/ ,/"\_
idlde L. Lombardo

Attorney for Debtors

.l' \` l
f ""'“ ' :~< (--i§-f’/W /j)t"./r.\ kill M\
"l<.ev_in P. l:uker Elizabeth.-'_'M_ Luker
pcbtor Joint Debtor

 

 

Lombardo Law Office

10919 West Bluemound Road, Suite 200
Milwaukee, WI 53226

Tel: (414) 543-3328

Fax: (414) 543-0786

Case 13-34403-gmh Doc 37 Filed 10/24/18 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

In re: Kevin FLukc-:r 233-Elizabeth l\_/l._ Lul<er, Case No. 13-34403

Judge: Gl\/lI-I

Debtors. Chapter 13
CERTIFICATE OF SERVICE

 

The undersigned, Wendi A. Lombardo of Lombardo Law Office, does hereby
certify that a copy of this Certificate of Service and a copy of the attached Motion to
Convert Case Were mailed to the persons mentioned below, at their respective addresses,
postage prepaid, by depositing them in the U.S. Mail at Wauwatosa, WI on Ocotober _,
20181

Kevin P. Lul<er & Elizabeth M. Luker
414 N Water St.
Watertown, WI 53098

The undersigned, Wendi A. Lombardo, Hthher certifies that service of the above-
referenced documents Was made by ECF Notice of Electronic Filing to the following
parties:

Rebecca Garcia, Chapter 13 Trustee
Office of the United States Trustee

Dated this 2- L+ day of October, 2018.

By: l.l.._..ll..ll_(§" l/t»»-\

Wendi A. Lombara'o

 

Lombardo Law Office

10919 West Bluemound Road, Suite 200
Milwaukee, WI 53226

Tel: (414) 543-3328

Fax: (414) 543-0786

Case 13-34403-gmh Doc 37 Filed 10/24/18 Page 2 of 2

